DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received December 8, 2020.  Claims 1, 2, and 6-8 were amended.  Claims 3 and 4 are canceled claims.  Claims 1, 2, and 5-10 are pending.
The rejection of claims 3 and 4 under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2015/0236262 A1) is withdrawn due to the cancellation of claims 3 and 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2015/0236262 A1).
Regarding claims 1, 2, and 6, Cho et al. teaches heterocyclic compounds for an organic light emitting device (see abstract).  The heterocyclic compound may be according to Formula 10E (see par. 33):

    PNG
    media_image1.png
    170
    378
    media_image1.png
    Greyscale
.
In Formula 10E, A21 and A22 may be selected as benzene or naphthalene among others (see par. 35; see also core structure in compound #235 on page 63).  X21 and X22 may be selected as N-(L21)a21-R21 (see par. 37) where L21 may be selected as a C6 to C60 arylene group (see par. 46), which encompasses instant  “C10-C30 aromatic rings”, and R21 may be, among others, aryl or heteroaryl substituted with at least one aryl (see par. 49-51). More specifically, R21 may be a group of H4, H6, or H12 (see par. 240):

    PNG
    media_image2.png
    163
    267
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    146
    268
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    148
    259
    media_image4.png
    Greyscale
.
While Cho et al. does not include an example compound of Formula 10E where one of A21 or A22 is benzene ring and the other is naphthalene, L21 is selected as an arylene group in the carbon range C10-C30, and R21 is selected as group H4, H6 or H12 on one of the X21 or X22 core nitrogens and aryl (i.e. phenyl) is selected for bonding to the other X21 orX22 core nitrogen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
	Regarding claim 5, Cho et al. teaches L21 may be arylene with C6 to C60 (see par. 46) and may specifically include at least naphthylene (see par. 328).
	Regarding claim 7, Formula 10E variables R22 and R23 are taught at par. 52-56.
	Regarding claim 8, features of compounds of instant claim 8 are taught within Cho formula 10E as discussed above.
	Regarding claims 9 to 10, Cho et al. teaches at least one Formula 10E is used together in a light emitting layer of a device with a carbazole based compound (see Cho claim 11 on page 161).

Response to Arguments
Applicant's arguments filed December 8, 2020 have been fully considered but they are not persuasive. 
Applicant argues the amended claimed compounds are not of Cho compound #235.  In response, the office submits Cho is not limited to the teachings of example compound #235.  Cho teaches formula 10E, which is defined with groups and variables that result in compounds that are the same as compounds claimed by applicant (see discussion and citations in the rejection).  While Cho is silent with respect to showing example compounds comprising all of the groups and variables in combination the same as claimed compounds, the Cho formula 10E is defined to In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).”  Also, “[A] reference disclosure must be evaluated for all that it fairly [teaches] and not only for what is indicated as preferred.” In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jatsch (US 2014/0275530 A1) teaches heterocyclic compounds for an EL device.  In particular, formula 1(e) is taught where X2 may be NR1 and each R may join to form a further ring (see par. 11, 35-37):

    PNG
    media_image5.png
    244
    458
    media_image5.png
    Greyscale
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAWN L GARRETT/Primary Examiner, Art Unit 1786